                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA

Verretta Strickland,

              Plaintiff,

v.                                                     Case No. 17-5072 (JNE/TNL)
                                                       ORDER
Sun Country Airlines, Minnesota Airlines,
John Fredrickson, Matthew Hoiness, and
David Johnson,

              Defendants.

       In a Report and Recommendation dated December 21, 2018, the Honorable Tony

N. Leung, United States Magistrate Judge, recommended that Defendants’ Motion to

Dismiss be granted. No objection has been received. The Court accepts the

recommended disposition with respect to the individual defendants and the ADEA claim.

Because Verretta Strickland brought her Title VII claim years after the 90-day limitation

period had expired and did not demonstrate that equitable tolling is warranted, the Court

dismisses her Title VII claim against Sun Country Airlines and Minnesota Airlines with

prejudice. To the extent the Report and Recommendation is consistent with this Order,

the Report and Recommendation is adopted. Accordingly, IT IS ORDERED THAT:

       1.     Defendants’ Motion to Dismiss [Docket No. 11] is GRANTED.

       2.     This action is DISMISSED WITH PREJUDICE.

       LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: January 16, 2019
                                                       s/ Joan N. Ericksen
                                                       JOAN N. ERICKSEN
                                                       United States District Judge
